Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 USC 102 and103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis forthe rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationalesupporting the rejection, would be the same under either status. 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejectionsset forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed inventionis not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966),that are applied for establishing a background for determining obviousness under 35 USC 103 aresummarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness ornonobviousness. 
This application currently names joint inventors. In considering patentability of the claims theexaminer presumes that the subject matter of the various claims was commonly owned as of the effectivefiling date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of theobligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was notcommonly owned as of the effective filing date of the later invention in order for the examiner to considerthe applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the laterinvention.
Claims 1 – 6, 8, 10 – 14,  are rejected under 35 USC 103 as being unpatentable over Fleury, JR. et al; (US PGPUB 2013/0206241 A1; hereinafter "Fleury, JR."), in view of Burkhart et al; (USPUB 2010/0065287 A1; hereinafter "Burkhart").
Regarding Claim 1; Fleury, JR teaches A system to monitor water of a water distribution system at a valve of a fire hydrant (title and abstract), the system comprising:
 a valve (figure 1 fluid valve 14) plate having a sealing surface (figures 2 and 3 a hydrant seal plate 155, also see paragraph 0032) and an exposed surface in contact with the water (figures 1 and 2 paragraphs 0023 - 0025); 
 	a remote measurement system; wherein the remote measurement system comprises [see paragraphs 0022 and 0037, “The fire hydrant in various embodiments may be flushed from a remote location using a remote communicator”]:
 	at the exposed surface (figure 2 and 3 also see paragraph 0032) of the valve (14) plate (155) and configured in the water and provide an electrical signal (figures 6 , 8 and 9 also see paragraphs 0049, 0063 and 0074) representative of leak induced vibration or sound (figure 12B also see paragraph 0081); and
 	a communication interface (figure 9 also see paragraphs 0038 and 0055) coupled to receive the electrical signal (figures 6 , 8 and 9 also see paragraphs 0049, 0063 and 0074) from the at least, the communication interface (figure 9) configured to transmit leak induced vibration or sound information (figure 6 and 12C and also see paragraphs 0047 and 0082) based on the received electrical signal (figures 6, 8 and 9) from the to a monitoring system (abstract, figure 10 also see paragraphs 0064 and 0067), wherein the monitoring system (figure 10) is configured to determine a leak based on the leak induced vibration or sound information (figure 12B also see paragraph 0081).  
Fleury, JR does not explicitly teach, at least one acoustic hydrophone located, to measure for acoustic disturbances. 
However, Burkhart teaches at least one acoustic hydrophone located (figure 1 an alarm test valve 33, also see paragraph 0085); to measure for acoustic disturbances (figure 1 provides pressurized water, also see paragraphs 0027 and 0055). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s sound alarm within Fleury, JR’s system in order to have a more secure operation, as this will prevent water waste and/or damage to the surrounding fire hydrant structure. 
 Regarding Claim 2; Fleury, JR does not explicitly teach, wherein the acoustic hydrophone continuously measures for acoustic disturbances in the water.  
However, Burkhart teaches wherein the acoustic hydrophone continuously measures for acoustic disturbances in the water [see paragraph 0082].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s continuously sound alarm within Fleury, JR’s system in order to have a more secure operation, as this will prevent water waste and/or damage to the surrounding fire hydrant structure. 
Regarding Claim 3; Fleury, JR does not explicitly teach, wherein the acoustic hydrophone intermittently measures for acoustic disturbances in the water.  
However, Burkhart teaches wherein the acoustic hydrophone intermittently measures for acoustic disturbances in the water [see paragraphs 0083 and 0084].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s continuously sound alarm within Fleury, JR’s system in order to have an operation, the sprinklers distribute the water over a specific area to control or extinguish the fire. As the water flows through the system, an alarm is activated to indicate the system is operating. Typically, only those sprinklers immediately over or adjacent to the fire operate in order to minimize water damage
Regarding Claim 4; Fleury, JR does not explicitly teach, wherein the intermittent measurements of acoustic disturbances occur either randomly or at a predetermined interval.
  However, Burkhart teaches, wherein the intermittent measurements of acoustic disturbances occur either randomly or at a predetermined interval [see paragraph].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s continuously sound alarm within Fleury, JR’s system in order to have an operation, the sprinklers distribute the water over a specific area to control or extinguish the fire. As the water flows through the system, an alarm is activated to indicate the system is operating. Typically, only those sprinklers immediately over or adjacent to the fire operate in order to minimize water damage
Regarding Claim 5; Fleury, JR teaches, wherein the remote monitoring system further comprises a pressure sensor (figure 3 sensor 335 also see paragraph 0036) located at the exposed surface of the valve plate (abstract, figures 1 and 3 also see paragraphs 0024 and 0039) and configured to measure a pressure of the water (figure 1 also see paragraphs 0023 and 0025) and provide an electrical signal representative of the measured pressure to the communication interface (figure 9 microprocessor 910).  
Regarding Claim 6; Fleury, JR teaches, wherein the communication interface (figure 9) is configured to transmit pressure information (figure 6 and 12C and also see paragraphs 0047 and 0082) based on the received electrical signal (figures 6 , 8 and 9 also see paragraphs 0049, 0063 and 0074) from the pressure sensor to the monitoring system, wherein the monitoring system is configured to determine a leak based on the pressure information (figure 12B also see paragraph 0081).    
Regarding Claim 8; Fleury, JR teaches a monitoring system for a water distribution system (title and abstract), the monitoring system comprising:
 	a plurality of remote monitoring systems (figures 3, 6 and 7 a proximity sensor 335, also see paragraphs 0036, 0059 and 0062), wherein each remote monitoring system (335) of the plurality of remote monitoring systems (335) is located at a corresponding fire hydrant (figure 1 standard fire hydrant 10 also see paragraph 0025) of a water distribution system (abstract), each remote monitoring system (335) comprising:
 positioned in contact with water (figures 1 and 2 paragraphs 0023 – 0025) of the water distribution system (title and abstract); and a communication interface (figure 9 also see paragraph 0055 “The control circuit 900 is configured to be connected to a communication device (e.g., a communication circuit board) that can receive a wireless signal from a wireless network); coupled to the; and
 a central monitoring system (title and abstract) in communication with the plurality of remote monitoring systems (figures 3, 6 and 7), the central monitoring system (title and abstract) configured by the communication interface (figure 9) of each remote monitoring system (335) of the plurality of remote monitoring systems (335), wherein the central monitoring system (abstract) is configured received from the plurality of remote monitoring systems (335); and determine whether a leak is present in the water distribution system based on the analyzed acoustic information (figure 6 and 12C and also see paragraphs 0047 and 0082).  
Fleury, JR does not explicitly teach, at least one acoustic hydrophone located; the at least one acoustic hydrophone configured to collect acoustic information to measure for acoustic disturbances at least one acoustic hydrophone to receive the collected acoustic information from the at least one acoustic hydrophone, to receive collected acoustic information transmitted, to analyze the collected.  
However, Burkhart teaches at least one acoustic hydrophone located (figure 1 an alarm test valve 33, also see paragraph 0085); the at least one acoustic hydrophone configured to collect acoustic information to measure for acoustic disturbances (figure 1 provides pressurized water, also see paragraphs 0027 and 0055). at least one acoustic hydrophone to receive the collected acoustic information from the at least one acoustic hydrophone (figure 1), to receive collected acoustic information transmitted, to analyze the collected [see paragraph 0060]. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s sound alarm within Fleury, JR’s system in order to have a more secure operation, as this will prevent water waste and/or damage to the surrounding fire hydrant structure.
 Regarding Claim 10; Fleury, JR does not explicitly teach, wherein the central monitoring system is configured to determine a size of the leak in the water distribution system based on the analyzed acoustic information.  
However, Burkhart teaches, wherein the central monitoring system is configured to determine a size of the leak in the water distribution system based on the analyzed acoustic information (figure 1 provides pressurized water, also see paragraphs 0027, 0055 and 0067).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Burkhart’s sound alarm within Fleury, JR’s system in order to have an operation, the sprinklers distribute the water over a specific area to control or extinguish the fire. As the water flows through the system, an alarm is activated to indicate the system is operating. Typically, only those sprinklers immediately over or adjacent to the fire operate in order to minimize water damage
Regarding Claim 11; Fleury, JR teaches wherein the central monitoring system is configured to determine a location of the leak in the water distribution system based on the analyzed acoustic information (figure 12B also see paragraphs 0021 and 0081).  
Regarding Claim 12; Fleury, JR teaches, wherein the location of the leak is provided relative to a location of a fire hydrant (figure 12B also see paragraphs 0081 and 0083).  
 Regarding Claim 13; Fleury, JR teaches, wherein each remote monitoring system further comprises a pressure sensor(figure 3 sensor 335 also see paragraph 0036) positioned in contact with water of the water distribution system, the pressure sensor (335) configured to collect water pressure information (figure 1 also see paragraphs 0023 and 0025) and provide the collected water pressure information to the communication interface (figure 9 microprocessor 910).    
Regarding Claim 14;  Fleury, JR teaches, wherein the central monitoring system (title and abstract) is configured to receive collected water pressure information (figures 6 , 8 and 9 also see paragraphs 0049, 0063 and 0074) transmitted by each remote monitoring system of the plurality of remote monitoring system (figures 3, 6 and 7 a proximity sensor 335, also see paragraphs 0036, 0059 and 0062), wherein the central monitoring system (335) is configured to analyze the collected water pressure information received from the plurality of remote monitoring systems (335) and determine if a leak is present in the water distribution system (abstract) based on the analyzed water pressure information (figure 6 and 12C and also see paragraphs 0047 and 0082).  
Claims 7 and 15 are rejected under 35 USC 103 as being unpatentable over Fleury, JR. et al; (US PGPUB 2013/0206241 A1; hereinafter "Fleury, JR."), in view of Boyd; (USPUB 2007/0163334 A1).
Regarding Claim 7; Fleury, JR teaches, wherein the remote monitoring system (abstract) further comprises located at the exposed surface (figure 2 and 3) of the valve (14) plate (155) and of the water and provide an electrical signal (figures 6, 8 and 9) representative of; 
Fleury, JR does not explicitly teach, a temperature sensor configured to measure a temperature, the measured temperature to the communication interface.  
 However, Boyd teaches, a temperature sensor (figures 2 and 3 a temperature sensor 24 also see paragraphs 0026 and 0029) configured to measure a temperature, the measured temperature to the communication interface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Boyd’s Temperature sensor within Fleury, JR’s system in order to have Suitably the apparatus on the high accuracy on a temperature tester.
  Regarding Claim 15; Fleury, JR teaches, wherein each remote monitoring system (abstract) further comprises positioned in contact with water of the water distribution system (abstract); 
Fleury, JR does not explicitly teach, a temperature sensor configured to collect water temperature information.  
 However, Boyd teaches, a temperature sensor (figures 2 and 3 a temperature sensor 24 also see paragraphs 0026 and 0029) configured to collect water temperature, information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Boyd’s Temperature sensor within Fleury, JR’s system in order to have Suitably the apparatus on the high accuracy on a temperature tester.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Fleury, JR. et al; (US PGPUB 2013/0206241 A1; hereinafter "Fleury, JR."), in view of Burkhart et al; (USPUB 2010/0065287 A1; hereinafter "Burkhart"), in further view of Hathaway US 3,719,090.
Regarding Claim 9; Fleury, JR in view of Burkhart do not explicitly teach, wherein the collected acoustic information from each acoustic hydrophone is time synchronized using a time sync signal received by each remote monitoring system. 
 However, Hathaway teaches, wherein the collected acoustic information from each acoustic hydrophone is time synchronized using a time sync signal received by each remote monitoring system (figure 3  The electronic controller-synchronization unit 196,  also Col. 11 lines 8 -12).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Hathaway’s Sync within Fleury, JR in view of Burkhart’s system in order to have accurately and reliably indicate either the average condition in over a period of time, or the changes that occur between sampling.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 16 and 18 - 20 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by Burkhart et al; (USPUB 2010/0065287 A1; hereinafter "Burkhart").
Regarding Claim 16; Burkhart teaches a method (abstract) for detecting leaks [see paragraphs 0005 and 0006] in a water distribution system (abstract, figure 1 the city main 1 provides pressurized water also see paragraph 0085), the method comprising: 
collecting acoustic information (figure 1 provides pressurized water, also see paragraphs 0027 and 0055) from a plurality of acoustic hydrophones (figure 12B also see paragraph 0081); each acoustic hydrophone (figure 12B) of the plurality of acoustic hydrophones (figure 12B) positioned in contact with water of a water distribution system (Abstract, figure 1) and associated with a fire hydrant (figure 1 a fire hydrant 5 also see paragraph 0085) of the water distribution system (figure 1) ;
 transmitting the collected acoustic information [see paragraph 0060] from each acoustic hydrophone (figure 12B) of the plurality of acoustic hydrophones (figure 12B) to a central monitoring system [see paragraph 0059]; 
analyzing [see paragraph 0060], by the central monitoring system [paragraph 0059], the collected acoustic information transmitted [see paragraphs 0054 and 0061] by each acoustic hydrophone (figure 12B); and 
determining whether a leak [see paragraphs 0006, 0057 and 0076] is present in the water distribution system (figure 1) based on the analyzed acoustic information [see paragraphs 0057, 0060 and 0076].  
Regarding Claim 18; Burkhart teaches, wherein the collecting acoustic information from a plurality of acoustic hydrophones (12B) occurs one of intermittently [see paragraphs 0083 and 0084] or continuously [see paragraph 0082].    
 Regarding Claim 19; Burkhart teaches, further comprising determining a location of the leak in the water distribution system based on the analyzed acoustic information [see paragraph 0060].  
Regarding Claim 20; Burkhart teaches, further comprising:
 collecting water pressure information (figure 1 provides pressurized water, also see paragraphs 0027 and 0055) from a plurality of pressure sensors (figure 1 A pressure maintenance device 31 also see paragraph 0085), each pressure sensor (31) of the plurality of pressure sensors (31) positioned in contact with water of the water distribution system (figure 1) and associated with a fire hydrant (5) of the water distribution system (figure 1);
 transmitting the collected water pressure information [see paragraph 0060] from each pressure sensor (31) of the plurality of pressure sensors (31) to the central monitoring system (figure 1);
 analyzing [see paragraph 0060], by the central monitoring system [see paragraph 0059], the collected water pressure information received [see paragraphs 0054 and 0061] from the plurality of pressure sensors (31); and
 determining whether a leak [see paragraphs 0006, 0057 and 0076] is present in the water distribution system (figure 1) based on the analyzed water pressure information [see paragraphs 0057, 0060 and 0076].  
Claim 17 is rejected under 35 USC 103 as being unpatentable over Burkhart et al; (USPUB 2010/0065287 A1; hereinafter "Burkhart"), in further view of Hathaway US 3,719,090.
Regarding Claim 17; Burkhart does not explicitly teach, further comprising time synchronizing the collected acoustic information from each acoustic hydrophone with a time sync signal received by the fire hydrant.  
 However, Hathaway teaches, further comprising time synchronizing the collected acoustic information from each acoustic hydrophone with a time sync signal received by the fire hydrant (figure 3 The electronic controller-synchronization unit 196, also Col. 11 lines 8 -12).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Hathaway’s Sync within Burkhart’s system in order to have accurately and reliably indicate either the average condition in over a period of time, or the changes that occur between sampling.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, [Peter Macchiarolo] can be reached on [571272 2375]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2855                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2855